







EXHIBIT 10.2


THIS SECURITY AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE FEDERAL
ARBITRATION ACT AND/OR §15-48-10 OF THE SOUTH CAROLINA CODE OF LAWS (1976), AS
AMENDED.


SECURITY AGREEMENT


1.    GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned,
Vicon Industries, Inc., a New York corporation, with a principal place of
business at 135 Fell Court, Hauppauge, New York 11788 (the "Debtor"), hereby
grants and transfers to NIL Funding Corporation ("Lender") a security interest
in all of the property of Debtor described as follows, whether now existing or
hereafter acquired (collectively, the "Collateral"):


(a)    all accounts, accounts receivable, deposit accounts (other than Excluded
Accounts, as defined below), contract rights, chattel paper, (whether electronic
or tangible) instruments, promissory notes, documents, general intangibles
(including, but not limited to, all of Debtor’s stock, membership interests, and
other ownership interests in IQinVision, Inc. and TeleSite U.S.A., Inc., as well
as 65% of Debtor’s stock, membership interests and other ownership interests in
all of Debtor’s subsidiaries, now existing or created, in the future, organized,
incorporated, or otherwise formed in any jurisdiction other that those in the
United States of America, including, but not limited to, Vicon Industries
Limited; payment intangibles, software, letter of credit rights, health-care
insurance receivables and other rights to payment of every kind now existing or
at any time hereafter arising;


(b)    all inventory, goods held for sale or lease or to be furnished under
contracts for service, or goods so leased or furnished, raw materials, component
parts, work in process and other materials used or consumed in Debtor's
business, now or at any time hereafter owned or acquired by Debtor, wherever
located, and all products thereof, whether in the possession of Debtor, any
warehousemen, any bailee or any other person, or in process of delivery, and
whether located at Debtor's places of business or elsewhere;


(c)    all warehouse receipts, bills of sale, bills of lading and other
documents of every kind (whether or not negotiable) in which Debtor now has or
at any time hereafter acquires any interest, and all additions and accessions
thereto, whether in the possession or custody of Debtor, any bailee or any other
person for any purpose;


(d)    all money and property heretofore, now or hereafter delivered to or
deposited with Lender or otherwise coming into the possession, custody or
control of Lender (or any agent or bailee of Lender) in any manner or for any
purpose whatsoever during the existence of this Agreement and whether held in a
general or special account or deposit for safekeeping or otherwise;


(e)    all right, title and interest of Debtor under licenses, guaranties,
warranties, management agreements, marketing or sales agreements, escrow
contracts, indemnity agreements, insurance policies, service or maintenance
agreements, supporting obligations and other similar contracts of every kind in
which Debtor now has or at any time hereafter shall have an interest;


(f)    all goods, tools, machinery, furnishings, furniture and other equipment
and fixtures of every kind now existing or hereafter acquired, and all
improvements, replacements, accessions and additions thereto and embedded
software included therein, whether located on any property owned or leased by
Debtor or elsewhere, including without limitation, any of the foregoing now or
at any time hereafter located at or installed on the land or in the improvements
at any of the real property owned or leased by Debtor, and all such goods after
they have been severed and removed from any of said real property;


(g)    all motor vehicles, trailers, mobile homes, manufactured homes, boats,
other rolling stock and related equipment of every kind now existing or
hereafter acquired and all additions and accessories thereto, whether located on
any property owned or leased by Debtor or elsewhere;





--------------------------------------------------------------------------------







(h)    (i) those certain depositary accounts maintained at Citibank, N.A. and
described on Exhibit A attached hereto and incorporated by reference; (ii) any
and all replacement or substitute accounts; (iii) all money, instruments,
investment property or other property on deposit therein from time to time, and
all investments and proceeds thereof; (iv)    all checks, automated
clearinghouse (“ACH”) transfers, wire transfers, instruments and other payment
items deposited in the accounts; (v)the indebtedness of Citibank, N.A. to Debtor
evidenced by the foregoing accounts; (vi) all certificates, rights, interests,
or other distributions issued as an addition to, in substitution for, in renewal
or in exchange for, or on account of, the foregoing accounts; and (vii) all
proceeds of all of the foregoing;
(i)    all trademarks, service marks, internet domain names, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, all registrations and recordings thereof,
and all registration and recording applications filed in connection therewith,
including registrations, recordings and applications in the PTO (or any
successor office) or any similar office in any State of the United States or any
other country or any political subdivision thereof, together in each case with
the goodwill of the business connected or associated therewith and symbolized
thereby, and all other similar assets, rights and interests that uniquely
reflect or embody such goodwill (collectively, the “Trademarks”);


(j)    all licenses to and from the Debtor with respect to the Trademarks,
whether registered or unregistered and wherever registered;


(k)    all reissues, extensions and renewals of any of the foregoing;


(l)    all patents, patent applications and recordings thereof, including
patents, patent applications and recordings filed in the PTO (or any successor
office) or any similar office in any State of the United States or any other
country or any political subdivision thereof, all reissues, extensions,
renewals, divisions, continuations, or continuations-in-part of any of the
foregoing, and the inventions disclosed or claimed therein, including the right
to make, use and/or sell the inventions disclosed or claimed therein
(collectively, the “Patents”);


(m)    all licenses to and from the Debtor with respect to the Patents, whether
registered or unregistered and wherever registered;


(n)    all copyright registrations, including the Debtor’s United States
copyright registrations listed in Schedule A to this Agreement, all of the
Debtor’s present and future applications for copyright registration, including
the Debtor’s United States applications for copyright registration listed in
Schedule A to this Agreement, and all of the Debtor’s present and future
copyrights that are not registered in the Copyright Office, including, without
limitation, derivative works (collectively, the “Copyrights”), and any and all
royalties, payments, and other amounts payable to the Debtor in connection with
the Copyrights, together with all renewals and extensions of the Copyrights, the
right to recover for all past, present and future infringements of the
Copyrights, and all manuscripts, documents, writings, tapes, disks, storage
media, computer programs, computer databases, computer program flow diagrams,
source codes, object codes and all tangible property embodying or incorporating
the Copyrights, and all other rights of every kind whatsoever accruing there-
under or pertaining thereto;


(o)    all licenses to and from the Debtor with respect to the Copyrights,
whether registered or unregistered and wherever registered;


(p)    all accounts and other rights to payment arising from, in connection with
or relating to the Copyrights;


(q)    all general intangibles, intellectual and other intangible or tangible
property of the Debtor of any kind or nature, associated with, arising from,
pertaining to or accruing under any of the foregoing, including all rights
provided by the law of any applicable jurisdiction in the United States,
throughout the world and pursuant to international treaties and conventions and
otherwise;


(r)    all commercial tort claims and other claims and causes of action with
respect to any of the foregoing, including all rights to and claims for damages,
restitution and injunctive and other legal and equitable relief for past,





--------------------------------------------------------------------------------





present and future infringement, uncontested use, dilution, misappropriation,
violation, impairment, misuse, breach, default and unfair competition, with the
right but no obligation to sue for such legal and equitable relief and to
collect, or otherwise recover, any damages or such other relief; and


(s)    all products and proceeds of any of the foregoing including all
royalties, fees, income and payments now or hereafter due or payable with
respect to any of the foregoing (including Trademark registrations issued with
respect to Trademark applications referred to in Schedule A) and, to the extent
not otherwise included, all payments under insurance (whether or not the Secured
Party is the loss payee thereof) or any indemnity, warranty or guaranty payable
by reason of loss or damage to or otherwise with respect to the foregoing;


together with whatever is receivable or received when any of the foregoing or
the proceeds thereof are sold, leased, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, all rights to payment, including returned premiums, with
respect to any insurance relating to any of the foregoing, and all rights to
payment with respect to any claim or cause of action affecting or relating to
any of the foregoing (collectively, "Proceeds").


2.    OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Lender
including, without limitation, all Indebtedness governed or evidenced by that
certain Term Loan Agreement of even date herewith, by and between Lender and
Debtor, (as the same may be from time to time amended, restated, extended,
supplemented or otherwise modified, the “Loan Agreement”); (b) all obligations
of Debtor and rights of Lender under this Agreement; and (c) all present and
future obligations of Debtor to Lender of other kinds. The word "Indebtedness"
is used herein in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of Debtor, or any of them,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including under any
swap, derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement, and whether Debtor may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.


3.    TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Lender including without limitation, the payment of all
Indebtedness of Debtor to Lender, and the termination of all commitments of
Lender to extend credit to Debtor.


4.    OBLIGATIONS OF LENDER. Lender has no obligation to make any loans
hereunder. Any money received by Lender in respect of the Collateral may be
deposited, at Lender's option, into a non-interest bearing account over which
Debtor shall have no control, and the same shall, for all purposes, be deemed
Collateral hereunder.


5.    REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Lender
that: (a) Debtor's legal name is exactly as set forth on the first page of this
Agreement, and all of Debtor's organizational documents or agreements delivered
to Lender are complete and accurate in every respect; (b) Debtor is the owner
and has possession or control of the Collateral and Proceeds; (c) Debtor has the
exclusive right to grant a security interest in the Collateral and Proceeds;
(d) ) all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby or as otherwise agreed to by Lender or
as permitted pursuant to the Loan Agreement; (e) all statements contained herein
are true and complete in all material respects; (f) no financing statement
covering any of the Collateral or Proceeds, and naming any secured party other
than Lender, is on file in any public office; (g) where Collateral consists of
rights to payment, all persons appearing to be obligated on the Collateral and
Proceeds have authority and capacity to contract and are bound as they appear to
be, all property subject to chattel paper has been properly registered and filed
in compliance with law and to perfect the interest of Debtor in such property,
and all such Collateral and Proceeds comply with all applicable laws concerning
form, content and manner of preparation and execution, including where
applicable Federal Reserve Regulation Z and any State consumer credit laws; and
(h) where the Collateral consists of equipment, Debtor is not in the business of
selling goods of the kind included within such Collateral, and Debtor
acknowledges that no sale or other disposition of any such Collateral, including
without limitation, any such Collateral which Debtor





--------------------------------------------------------------------------------





may deem to be surplus, has been consented to or acquiesced in by Lender, except
as specifically set forth in writing by Lender.


6.    COVENANTS OF DEBTOR.


(a)    Debtor agrees in general: (i) to pay Indebtedness secured hereby when
due; (ii) to indemnify Lender against all losses, claims, demands, liabilities
and expenses of every kind caused by property subject hereto other than as a
result of the gross negligence or willful misconduct of Lender; (iii) to permit
Lender to exercise its powers; (iv) to execute and deliver such documents as
Lender reasonably deems necessary to create, perfect and continue the security
interests contemplated hereby; (v) not to change its name, and as applicable,
its chief executive office, its principal residence or the jurisdiction in which
it is organized and/or registered without giving Lender prior written notice
thereof; (vi) not to change the places where Debtor keeps any Collateral or
Debtor's records concerning the Collateral and Proceeds without giving Lender
prior written notice of the address to which Debtor is moving same; and (vii) to
cooperate with Lender in perfecting all security interests granted herein and in
obtaining such agreements from third parties as Lender reasonably deems
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of any of its rights hereunder.


(b)    Debtor agrees with regard to the Collateral and Proceeds, unless Lender
agrees otherwise in writing: (i) that Lender is authorized to file financing
statements in the name of Debtor to perfect Lender's security interest in
Collateral and Proceeds; (ii) where applicable, to insure the Collateral and, if
requested by Lender, with Lender named as loss payee, in form, substance and
amounts, under agreements, against risks and liabilities, and with insurance
companies reasonably satisfactory to Lender; (iii) where applicable, to operate
the Collateral in accordance with all applicable statutes, rules and regulations
relating to the use and control thereof, and not to use any Collateral for any
unlawful purpose or in any way that would void any insurance required to be
carried in connection therewith; (iv) not to remove the Collateral from Debtor's
premises except in the ordinary course of Debtor's business; (v) to pay when due
all license fees, registration fees and other charges in connection with any
Collateral; (vi) not to permit any lien on the Collateral or Proceeds, including
without limitation, liens arising from repairs to or storage of the Collateral,
except in favor of Lender or as otherwise permitted pursuant to the Loan
Agreement; (vii) not to sell, hypothecate or dispose of, nor permit the transfer
by operation of law of, any of the Collateral or Proceeds or any interest
therein, except sales in the ordinary course of Debtor's business; (viii) to
permit Lender to inspect the Collateral at any time during normal business
hours; (ix) to keep, in accordance with generally accepted accounting
principles, complete and accurate records regarding all Collateral and Proceeds,
and to permit Lender to inspect the same and make copies thereof at any
reasonable time; (x) if requested by Lender during the continuance of an Event
of Default, to receive and use reasonable diligence to collect Collateral
consisting of accounts and other rights to payment and Proceeds, in trust and as
the property of Lender, and to immediately endorse as appropriate and deliver
such Collateral and Proceeds to Lender daily in the exact form in which they are
received together with a collection report in form satisfactory to Lender;
(xi) not to commingle Collateral or Proceeds, or collections thereunder, with
other property; (xii) to give only normal allowances and credits and to advise
Lender thereof promptly in writing if they affect any rights to payment or
Proceeds in any material respect; (xiii) from time to time, when requested by
Lender, to prepare and deliver a schedule of all Collateral and Proceeds subject
to this Agreement; (xiv) in the event Lender elects to receive payments of
rights to payment or Proceeds hereunder, to pay all reasonable expenses incurred
by Lender in connection therewith, including expenses of accounting,
correspondence, collection efforts, reporting to account or contract debtors,
filing, recording, record keeping and expenses incidental thereto; (xv) to
provide any service and do any other acts which may be necessary to maintain,
preserve and protect all Collateral and, as appropriate and applicable, to keep
all Collateral in good and saleable condition, to deal with the Collateral in
accordance with the standards and practices adhered to generally by users and
manufacturers of like property, and to keep all Collateral and Proceeds free and
clear of all defenses, rights of offset and counterclaims; and (xvi) that Lender
is authorized to file with the United States Patent and Trademark Office (“PTO”)
and the Copyright Office (and, in each case, any successor office or any similar
office in any other country) such intellectual property short-form security
agreements as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing, protecting or providing notices of the
security interest granted by the Debtor, and naming the Debtor as debtor and the
Lender as secured party without the signature of the Debtor and the Debtor
hereby appoints the Lender as the Debtor’s attorney-in-fact to execute such
intellectual property short-form security agreements on behalf of the Debtor.







--------------------------------------------------------------------------------





7.    POWERS OF LENDER. Debtor appoints Lender its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Lender's officers and employees, or any of them: (a) during the
continuance of an Event of Default, to perform any obligation of Debtor
hereunder in Debtor's name or otherwise; (b) to give notice to account debtors
or others of Lender's rights in the Collateral and Proceeds, and, during the
continuance of an Event of Default, to enforce or forebear from enforcing the
same and make extension and modification agreements with respect thereto;
(c) during the continuance of an Event of Default, to release persons liable on
Collateral or Proceeds and to give receipts and acquittances and compromise
disputes in connection therewith; (d) to release or substitute security;
(e) during the continuance of an Event of Default, to resort to security in any
order; (f) to prepare, execute, file, record or deliver notes, assignments,
schedules, designation statements, financing statements, continuation
statements, termination statements, statements of assignment, applications for
registration or like papers to perfect, preserve or release Lender's interest in
the Collateral and Proceeds, including, during the continuance of an Event of
Default, the filing and prosecuting of registration and transfer applications
with appropriate federal or local agencies or authorities with respect to
trademarks, copyrights, and patentable inventions and processes; (g) during the
continuance of an Event of Default, to receive, open and read mail addressed to
Debtor; (h) during the continuance of an Event of Default, to take cash,
instruments for the payment of money and other property to which Lender is
entitled; (i) during the continuance of an Event of Default, to verify facts
concerning the Collateral and Proceeds by inquiry of obligors thereon, or
otherwise, in its own name or a fictitious name; (j) during the continuance of
an Event of Default, to endorse, collect, deliver and receive payment under
instruments for the payment of money constituting or relating to Proceeds;
(k) during the continuance of an Event of Default, to prepare, adjust, execute,
deliver and receive payment under insurance claims, and to collect and receive
payment of and endorse any instrument in payment of loss or returned premiums or
any other insurance refund or return, and to apply such amounts received by
Lender, at Lender's sole option, toward repayment of the Indebtedness or, where
appropriate, replacement of the Collateral; (l) during the continuance of an
Event of Default, to exercise all rights, powers and remedies which Debtor would
have, but for this Agreement, with respect to all Collateral and Proceeds
subject hereto; (m) to enter onto Debtor's premises in inspecting the
Collateral; (n) during the continuance of an Event of Default, to make
withdrawals from and to close deposit accounts or other accounts with any
financial institution, wherever located, into which Proceeds may have been
deposited, and to apply funds so withdrawn to payment of the Indebtedness;
(o) during the continuance of an Event of Default, to preserve or release the
interest evidenced by chattel paper to which Lender is entitled hereunder and to
endorse and deliver any evidence of title incidental thereto; and (p) during the
continuance of an Event of Default, to do all acts and things and execute all
documents in the name of Debtor or otherwise, deemed by Lender as necessary,
proper and convenient in connection with the preservation, perfection or
enforcement of its rights hereunder.


8.    PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees
to pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds except where such premiums,
taxes, charges, liens or assessments are being contested in good faith and
adequate reserves for such payments have been maintained in accordance with
generally accepted accounting principles, and upon the failure of Debtor to do
so, Lender at its option may pay any of them. Any such payments made by Lender
shall be obligations of Debtor to Lender, due and payable immediately upon
demand, together with interest at a rate determined in accordance with the
provisions of this Agreement, and shall be secured by the Collateral and
Proceeds, subject to all terms and conditions of this Agreement.


9.    EVENTS OF DEFAULT. The occurrence of any of the following shall constitute
an "Event of Default" under this Agreement: (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness, or (ii) any other agreement
between Debtor and Lender, including without limitation the Loan Agreement or
any other loan agreement, relating to or executed in connection with any
Indebtedness; (b) any representation or warranty made by Debtor herein shall
prove to be incorrect, false or misleading in any material respect when made;
(c) Debtor shall fail to observe or perform any obligation or agreement
contained herein and the same shall not have been cured within five (5) business
days of Debtor being informed of such default; (d) any impairment of the rights
of Lender in any Collateral or Proceeds, or any attachment or like levy on any
property of Debtor except as otherwise permitted pursuant to the Loan Agreement;
and (e) Lender, in good faith, believes any or all of the Collateral and/or
Proceeds to be in danger of misuse, dissipation, commingling, loss, theft,
damage or destruction, or otherwise in jeopardy or unsatisfactory in character
or value.







--------------------------------------------------------------------------------





10.    REMEDIES. Upon the occurrence and during the continuance of any Event of
Default, Lender shall have the right to declare immediately due and payable all
or any Indebtedness secured hereby and to terminate any commitments to make
loans or otherwise extend credit to Debtor. Lender shall have all other rights,
powers, privileges and remedies granted to a secured party upon default under
the South Carolina Uniform Commercial Code or otherwise provided by law,
including without limitation, the right (a) to contact all persons obligated to
Debtor on any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Lender, and (b) to sell, lease, license
or otherwise dispose of any or all Collateral. All rights, powers, privileges
and remedies of Lender shall be cumulative. No delay, failure or discontinuance
of Lender in exercising any right, power, privilege or remedy hereunder shall
affect or operate as a waiver of such right, power, privilege or remedy; nor
shall any single or partial exercise of any such right, power, privilege or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power, privilege or remedy. Any waiver,
permit, consent or approval of any kind by Lender of any default hereunder, or
any such waiver of any provisions or conditions hereof, must be in writing and
shall be effective only to the extent set forth in writing. It is agreed that
public or private sales or other dispositions, for cash or on credit, to a
wholesaler or retailer or investor, or user of property of the types subject to
this Agreement, or public auctions, are all commercially reasonable since
differences in the prices generally realized in the different kinds of
dispositions are ordinarily offset by the differences in the costs and credit
risks of such dispositions. While an Event of Default exists: (a) Debtor will
deliver to Lender from time to time, as reasonably requested by Lender, current
lists of all Collateral and Proceeds; (b) Debtor will not dispose of any
Collateral or Proceeds except on terms approved by Lender or sales of inventory
in the ordinary course of business; (c) at Lender's request, Debtor will
assemble and deliver all Collateral and Proceeds, and books and records
pertaining thereto, to Lender at a reasonably convenient place designated by
Lender; and (d) Lender may, without notice to Debtor, enter onto Debtor's
premises and take possession of the Collateral. With respect to any sale or
other disposition by Lender of any Collateral subject to this Agreement, Debtor
hereby expressly grants to Lender the right to sell such Collateral using any or
all of Debtor's trademarks, trade names, trade name rights and/or proprietary
labels or marks. Debtor further agrees that Lender shall have no obligation to
process or prepare any Collateral for sale or other disposition.


    11.    DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Lender may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds by Lender, or any part thereof, may be applied by Lender
to the payment of expenses incurred by Lender in connection with the foregoing,
including reasonable attorneys' fees, and the balance of such proceeds may be
applied by Lender toward the payment of the Indebtedness in such order of
application as Lender may from time to time elect. Upon the transfer of all or
any part of the Indebtedness, Lender may transfer all or any part of the
Collateral or Proceeds and shall be fully discharged thereafter from all
liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Lender hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred, Lender shall retain
all rights, powers, privileges and remedies herein given.


12.    MISCELLANEOUS. When there is more than one Debtor named herein: (a) the
word "Debtor" shall mean all or any one or more of them as the context requires;
(b) the obligations of each Debtor hereunder are joint and several; and (c)
until all Indebtedness shall have been paid in full, no Debtor shall have any
right of subrogation or contribution, and each Debtor hereby waives any benefit
of or right to participate in any of the Collateral or Proceeds or any other
security now or hereafter held by Lender. Debtor hereby waives any right to
require Lender to (i) proceed against Debtor or any other person, (ii) marshal
assets or proceed against or exhaust any security from Debtor or any other
person, (iii) perform any obligation of Debtor with respect to any Collateral or
Proceeds, and (d) make any presentment or demand, or give any notice of
nonpayment or nonperformance, protest, notice of protest or notice of dishonor
hereunder or in connection with any Collateral or Proceeds. Debtor further
waives any right to direct the application of payments or security for any
Indebtedness of Debtor or indebtedness of customers of Debtor.


13.    NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Lender at the address specified in any other
loan documents entered into between Debtor and Lender and to Debtor at the
address of its chief executive office (or principal residence, if applicable)
specified below or to such other address as any party may designate by written
notice to each other party, and shall be deemed to have been given or made as
follows: (a) if personally delivered, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or three (3) days after deposit in the U.S.
mail, first class and postage prepaid; and (c) if sent by telecopy, upon
receipt.





--------------------------------------------------------------------------------







14.    COSTS, EXPENSES AND ATTORNEYS' FEES. Debtor shall pay to Lender
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees, expended or incurred
by Lender in connection with (a) the perfection and preservation of the
Collateral or Lender's interest therein, and (b) the realization, enforcement
and exercise of any right, power, privilege or remedy conferred by this
Agreement, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Lender or any other
person) relating to Debtor or in any way affecting any of the Collateral or
Lender's ability to exercise any of its rights or remedies with respect thereto.
All of the foregoing shall be paid by Debtor with interest from the date of
demand until paid in full at a rate per annum three percent (3.00%) above
interest rate provided for in Section 1.2 of the Loan Agreement.


15.    SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Lender and Debtor.
16.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be
held to be prohibited by or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


17.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of South Carolina.


18.    ARBITRATION. This Agreement is subject to the arbitration provisions set
forth in the Loan Agreement.


19.    EXCLUDED PROPERTY. Notwithstanding the foregoing, in no event will the
Collateral include Excluded Property; provided, however, that all proceeds of
Excluded Property will be Collateral to the extent that the proceeds are not
themselves Excluded Property. “Excluded Property” means (1) any property in
which the Debtor now or hereafter has rights in which a security interest may
not be granted by the Debtor in such property as a matter of applicable law,
rule or regulation, or under the terms of the property or the governing document
applicable thereto, after giving effect to the UCC (or any successor provision
or provisions) or any other applicable law (including the Bankruptcy Code of the
United States or principles of equity), without the consent of one or more
parties thereto other than any Loan Party, but only for so long as such consent
has not been obtained; (2) assets subject to capital leases and purchase money
financings to the extent such capital leases and purchase money financings are
permitted under the Loan Agreement and prohibit the granting of a Lien; (3) any
application for registration of a trademark, service mark or other mark filed
with the PTO on an intent-to-use basis to the extent an assignment thereof would
void or invalidate such application, until such time (if any) as a verified
statement of use (or the equivalent) for such trademark, service mark or other
mark is filed with and accepted by the PTO, at which time such trademark,
service mark or other mark shall automatically become part of the Collateral and
subject to the security interest pledged; (4) escrow accounts and trust
accounts, in each case entered into in the ordinary course of business and
consistent with prudent business judgment (as determined by the Debtor in good
faith), where the applicable Debtor holds the funds exclusively for the benefit
of an unaffiliated third party; (5) any account that is used for the sole
purpose of making payroll and withholding tax payments related thereto and other
employee wage and benefits payments and accrued and unpaid employee compensation
payments (including salaries, wages, benefits and expense reimbursements, 401(k)
and other retirement plans and employee benefits, including rabbi trusts for
deferred compensation and health care benefits); and (6) any account that is
used for the sole purpose of paying taxes, including sales taxes. The accounts
referred to in the preceding clauses (4), (5), and (6) are referred to
collectively as the “Excluded Accounts.”


Debtor warrants that Debtor is an organization registered under the laws of New
York.
Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the address set forth in the introductory paragraph
hereof.
Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional address: 135 Fell Court, Hauppauge, NY
11788.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this Agreement has been duly executed, with the intention
that it constitute an instrument under seal, as of September 21, 2018.




Vicon Industries, Inc.
 
 
By: /s/ John M. Badke
Name: John M. Badke
Its: Chief Operating Officer and Chief Financial Officer







NIL Funding Corporation
 
 
By: /s/ Michael Bender
Name: Michael Bender
Its: Secretary
 









                    









--------------------------------------------------------------------------------





Exhibit A
 
Account Number
IBAN
BIC/SWIFT
Sort Code
 
 
 
 
 
U.S.
 
 
 
 
Citibank 150 Motor Parkway Hauppauge, NY 11788
 
 
 
 
 
 
 
 
 
Operating account
 
 
 
 
Payroll account
 
 
 
 
Money Market account
 
 
 
 






























--------------------------------------------------------------------------------





Schedule A






Trademarks
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Owner
Trademark
Country
Status
Appl. No.
Filing Date
Reg. No.
Reg. Date
Goods
Action Due
Due Date
Vicon Industries Inc.
CRUISER
U.S.
Registered
86/147,317
12/18/2013
4,837,380
10/20/2015
Pan, tilt and zoom (PTZ) camera; dome camera. Cl. 9
Aff of Use - 6 Year
10/20/2021
Vicon Industries Inc.
CRUISER
European Union
Registered
11312741
12/18/2012
11312741
4/25/2013
Pan, tilt and zoom camera used in connection with video surveillance and
security applications; dome camera used in connection with video surveillance
and security applications. Cl. 9
First Renewal
12/18/2022
Vicon Industries Inc.
HD EXPRESS
U.S.
Registered
85/691,653
7/31/2012
4,871,000
12/15/2015
Multi-channel, embedded network video recorder (NVR) for recording video from
security cameras. Cl. 9
Aff of Use - 6 Year
12/15/2021
Vicon Industries Inc.
HD EXPRESS
European Union
Registered
11098738
8/6/2012
11098738
12/20/2012
Multi-channel, embedded network video recorder (NVR) for recording video from
security cameras. Cl. 9
First Renewal
8/6/2022
IQinVision, Inc.
IQINVISION
U.S.
Registered
76/300,951
8/16/2001
2,648,929
11/12/2002
Digital cameras for use with computers. Cl. 9
Next Renewal
11/12/2022
IQinVision, Inc.
IQINVISION & Design
U.S.
Registered
76/373,813
2/20/2002
2,666,339
12/24/2002
Digital cameras for use with computers. Cl. 9
Next Renewal
12/24/2022
Vicon Industries Inc.
KOLLECTOR
European Union
Registered
8421893
7/13/2009
8421893
1/21/2010
Multi-channel digital recorder, which may also be used for transferring files to
computer stations. Cl. 9
First Renewal
7/13/2019






--------------------------------------------------------------------------------





Vicon Industries Inc.
KOLLECTOR
U.S.
Registered
76/204,794
2/5/2001
2,510,152
11/20/2001
Multi-channel digital recorder, which may also be used for transferring files to
computer stations. Cl. 9
Next Renewal
11/20/2021
Vicon Industries Inc.
MISC. DESIGN (Three V Design)
U.S.
Registered
73/507,506
11/6/1984
1,349,060
7/16/1985
HOUSING FOR VIDEO CAMERAS; CAMERA MOUNTS; AND CONSOLES FOR TELEVISION
SURVEILLANCE EQUIPMENT; TELEVISION SURVEILLANCE EQUIPMENT, NAMELY, PAN AND TILT
DRIVES, SCANNERS, VIDEO SWITCHES, REMOTE CONTROL UNITS FOR POSITIONING TV
CAMERAS AND/OR LENSES; AUDIO MODULATORS AND DEMODULATORS; VIDEO AMPLIFIERS;
MOTION DETECTORS; DISPLAY GENERATORS; DIFFERENTIAL GROUND-LOOP CONNECTORS;
CAMERA IDENTIFIERS; VIDEO DISPLAY INSERTER/SPLITTERS; VIDEO CAMERA LENSES; RELAY
BOXES; ILLUMINATORS; AND TV SURVEILLANCE ACCESSORY EQUIPMENT, NAMELY, BLOWERS,
SUNSHIELDS, WASHERS, WIPERS, AND HEATERS. Cl. 9
Next Renewal
7/16/2025






--------------------------------------------------------------------------------





Vicon Industries Inc.
PILOT LITE
European Union
Registered
8421737
7/13/2009
8421737
1/21/2010
Computer controlled system for video switching, video routing, remote camera
control, alarm processing and video identification for security and surveillance
purposes, primarily comprised of video signal router and software therefor. Cl.
9
First Renewal
7/13/2019
Vicon Industries Inc.
PILOT PLUS
European Union
Registered
8421281
7/13/2009
8421281
1/21/2010
Computer controlled system for video switching, video routing, remote camera
control, alarm processing and video identification for security and surveillance
purposes, primarily comprised of video signal router and software therefor. Cl.
9
First Renewal
7/13/2019
Vicon Industries Inc.
PILOT SELECT
European Union
Registered
8421984
7/13/2009
8421984
1/21/2010
Computer controlled system for video switching, video routing, remote camera
control, alarm processing and video identification for security and surveillance
purposes comprised primarily of card cage featuring switcher boards, motherboard
and line sync board, internal central processing unit and encoded chip cards
containing programming used to record date, time and title of video, video
signal router and software therefore. Cl. 9
First Renewal
7/13/2019






--------------------------------------------------------------------------------





Vicon Industries Inc.
PILOT ULTRA
European Union
Registered
8421935
7/13/2009
8421935
1/21/2010
Computer controlled system for video switching, video routing, remote camera
control, alarm processing and video identification for security and surveillance
purposes comprised primarily of card cage, switcher boards, mother board, line
sync board, video signal router and software therefore, central processing unit
(CPU) preloaded with a computer operating system and graphic configuration
software and CDU (communication distribution unit), consisting of computer
hardware and software for sending signals to operate cameras, monitors, keypads,
RS-232 port and titling. Cl. 9
First Renewal
7/13/2019
IQinVision, Inc.
Q & Design
U.S.
Registered
76/300,950
8/16/2001
2,609,566
8/20/2002
Computerized digital cameras for use in security and surveillance applications.
Cl. 9
Next Renewal
8/20/2022
Vicon Industries Inc.
ROUGHNECK
European Union
Registered
8421802
7/13/2009
8421802
1/21/2010
Impact resistant cameras for security systems. Cl. 9
First Renewal
7/13/2019
Vicon Industries Inc.
ROUGHNECK
U.S.
Registered
76/204,792
2/5/2001
2,506,897
11/13/2001
Impact resistant cameras for security systems. Cl. 9
Next Renewal
11/13/2021
Vicon Industries Inc.
SURVEYOR
U.S.
Registered
85/312,302
5/4/2011
4,156,696
6/12/2012
Camera domes. Cl. 9
Aff of Use - 6 Year
6/12/2018
Vicon Industries Inc.
SURVEYOR
European Union
Registered
8421406
7/13/2009
8421406
1/21/2010
Camera domes. Cl. 9
First Renewal
7/13/2019
Vicon Industries Inc.
SURVEYOR & Design
European Union
Registered
8421695
7/13/2009
8421695
2/22/2010
Camera domes. Cl. 9
First Renewal
7/13/2019
Vicon Industries Inc.
SURVEYOR VFT
U.S.
Registered
77/713,572
4/14/2009
3,705,071
11/3/2009
Camera domes. Cl. 9
First Renewal
11/3/2019






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Canada
Registered
583,417
5/5/1987
TMA342268
6/30/1988
Housing for video cameras; camera mounts; and consoles for television
surveillance equipment; television surveillance equipment - namely, pan and tilt
drives, scanners; video switches; remote control units for positioning TV
cameras and/or lenses; audio modulators and demodulators; video amplifiers;
motion detectors; display generators; differential ground-loop correctors;
camera identifiers; video display inserter/splitters; video camera lenses; relay
boxes; illuminators; and TV surveillance accessory equipment - namely, blowers,
sunshields; washers, wipers and heaters.
Next Renewal
6/30/2018






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Korea, Republic of
Registered
8711345
6/5/1987
162361
11/15/1988
Blowers for surveillance camera, sunshields for surveillance camera, washers for
surveillance camera, wipers for surveillance camera, heaters for surveillance
cameras, consoles for surveillance camera, tilt drives for surveillance cameras,
pans for surveillance camera, display for surveillance cameras, differential
ground-loop correctors for surveillance camera, relay boxes for surveillance
camera, motion detectors for surveillance camera, video display inserter and
splitters for surveillance camera, video switch for surveillance camera, video
amplifiers for surveillance camera, audio modulators and demodulators for
surveillance camera, scanners. Cl. 9
Next Renewal
11/15/2018
Vicon Industries Inc.
VICON
Korea, Republic of
Registered
8711344
6/5/1987
168809
3/7/1989
Housing mounts, remote controls for TV cameras and lenses, identifiers, lenses
for video camera, illuminators, video camera, camera, switches for video camera,
digital frame switches for video cameras, enclosures for video cameras, robotic
positioning units for video camera and controls for video camera. Cl. 9
Next Renewal
3/7/2019






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Singapore
Registered
T1007109F
6/4/2010
T1007109F
6/23/2011
Cameras; web cameras; Internet Protocol video cameras, namely cameras capable of
transmitting data and video via Internet Protocols; camera dome systems
comprising a digital video camera with lens, a high-speed positioning mechanism,
a signal decoder for remote control and a dome shaped enclosure, all sold as a
unit; camera positioning units; physical security information management
software for workstations, video and access control servers, video recorders,
digital video recorders, video encoders/decoders, data storage devices with
Redundant Array of Independent Disks capability, Internet Protocol cameras, High
Definition cameras, mega pixel cameras, robotic dome cameras, matrix video
switchers and related device controllers. Cl. 9
First Renewal
6/4/2020






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
U.S.
Registered
77/920,281
1/26/2010
3,902,931
1/11/2011
Physical security information management software for workstations; IP video
servers and computer servers for access control; video management software for
organizing and managing videos; access control software, namely, software for
monitoring and controlling physical entry to restricted areas; network video
recorders, digital video recorders, video encoders and video decoders; computer
backup and storage systems with multiple removable RAID cartridges; IP (internet
protocol) cameras; HD (high definition) cameras; mega-pixel cameras; robotic
dome cameras; matrix switchers for audio and video signals; RAID (redundant
array of independent disks) controllers, power controllers. Cl. 9
First Renewal
1/11/2021






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Korea, Republic of
Registered
40-2010-0030900
6/11/2010
890184
11/15/2011
Cameras, web cameras; IP video cameras, namely cameras capable of transmitting
data and video via internet protocols; camera dome systems comprising a digital
video camera with lens, a high-speed positioning mechanism, a signal decoder for
remote control and a dome shaped enclosure, all sold as a unit; camera
positioning units; physical security information management software for
workstations; video and access control servers; video management software;
access control software; network video records; digital video recorders; video
encoders/decoders; network storage units with RAID capability; IP Camera; HD
cameras; mega pixel cameras; robotic dome cameras; matrix video switchers and
related device controllers. Cl. 9
First Renewal
11/15/2021






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
European Union
Registered
10614626
2/3/2012
10614626
11/9/2013
Cameras; web cameras; IP video cameras, namely cameras capable of transmitting
data and video via Internet Protocols; camera dome systems comprising a digital
video camera with lens, a high-speed positioning mechanism, a signal decoder for
remote control and a dome shaped enclosure, all sold as a unit; camera
positioning units, namely pan and tilt devices for cameras to allow for
positioning by a remote operator; camera enclosures and mounts; camera lenses,
namely auto iris lenses, optical zoom lenses, digital zoom lenses, programmable
lens filters; monitors, namely computer video monitors; network video recorders;
video servers; digital video recorders; computer software for the management of
video signals; computer software that graphically interacts with a user for the
operation of video cameras; IP video nodes, namely Internet protocol-enabled
servers for the transmission of video and data over networks; digital and analog
video switches for routing video signals from cameras to monitors; and operator
controls, namely, keypads. Cl. 9
First Renewal
2/3/2022






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Benelux
Registered
46645
2/15/1982
380242
10/29/1982
Sleeves for cameras for television, switches making view, modules or blocks of
remote control for the positioning of cameras for television or lenses, lenses
for cameras shooting clubs- relay illuminators, and accessories for installation
and television sets monitoring including fans, heaters, sun protectors, cleaners
and activators. Cl. 9
Next Renewal
2/15/2022
Vicon Industries Inc.
VICON
France
Registered
62117
2/17/1982
1195776
2/17/1982
Electronic and electrical circuits, namely, electronic controls for motor driven
supports for cameras, electronic controls for motor-driven zoom lenses,
electronic switchers for selective use of TV cameras, including automatic and
manual sequence switchers; and motor drives, namely, motor-driven drives for
supports for TV cameras, and motor drives for zoom lenses. Cl. 9
Next Renewal
2/17/2022






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Italy
Registered
17788C/82
3/5/1982
1481697
2/13/1986
Housing for video cameras; camera mounts; and consoles for television
surveillance equipment; television surveillance equipment, namely, pan and tilt
drives, scanners, video switches, remote control units for positioning
television cameras and/or lenses; video amplifiers; motion detectors; camera
identifiers; video display inserter/splitters; video camera lenses; relay boxes;
illuminators; and television surveillance accessory equipment, namely, blowers,
sunshields, washers, wipers and heaters. Cl. 9
Next Renewal
3/5/2022






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
United Kingdom
Registered
1155103
6/3/1981
1155103
9/4/1985
Mounts, motor drive supports, pan and tilt drives, scanning drives, lenses and
housings, all for video cameras; modulators, demodulators and switches, all for
use in controlling video apparatus; electrical remote control units for use in
the positioning of video cameras and/or lenses; video signal amplifiers;
electronic devices for detecting motion of objects displayed on television
screens; consoles adapted to house the aforesaid goods; parts and fittings
included in Class 9 for all the aforesaid goods; all being for use in closed
circuit television for use in surveillance for security purposes. Cl. 9
Next Renewal
6/3/2022
Vicon Industries Inc.
VICON
Singapore
Registered
T87/01125Z
3/13/1987
T87/01125Z
6/15/1990
Mounts, motor drive supports, pan and tilt drives, scanning drives, lenses and
housings, all for video cameras; modulators, demodulators and switches, all for
use in controlling video apparatus; electrical remote control units for use in
the positioning of video cameras and/or lenses; video signal amplifiers;
electrical devices for detecting motion of objects displayed on television
screens; consoles adapted to house the aforesaid goods; display generators;
differentia. Cl. 9
Next Renewal
3/13/2024






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
China (People's Republic)
Registered
3450376
1/28/2003
3,450,376
8/28/2004
Video cameras, camera enclosures, robotic camera domes, video switches, digital
video transmission; digital video recorders, video lenses. Cl. 9
Next Renewal
8/27/2024






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
U.S.
Registered
78/779,470
12/22/2005
3,250,850
6/12/2007
Cameras; web cameras; IP video cameras, namely cameras capable of transmitting
data and video via Internet Protocols; camera dome systems comprising a digital
video camera with lens, a high-speed positioning mechanism, a signal decoder for
remote control and a dome shaped enclosure, all sold as a unit; camera
positioning units, namely pan and tilt devices for cameras to allow for
positioning by a remote operator; camera enclosures and mounts; camera lenses,
namely auto iris lenses, optical zoom lenses, digital zoom lenses, programmable
lens filters; monitors, namely computer video monitors; network video recorders;
video servers; digital video recorders; computer software for the management of
video signals; computer software that graphically interacts with a user for the
operation of video cameras; IP video nodes, namely Internet protocol-enabled
servers for the transmission of video and data over networks; digital and analog
video switches for routing video signals from cameras to monitors; and operator
controls, namely, keypads. Cl. 9
Next Renewal
6/12/2027






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON
Canada
Registered
1,588,616
8/2/2012
938,993
5/26/2016
Cameras; web cameras; IP video cameras, namely cameras capable of transmitting
data and video via Internet Protocols; camera dome systems comprising a digital
video camera with lens, a high-speed positioning mechanism, a signal decoder for
remote control and a dome shaped enclosure, all sold as a unit; camera
positioning units; Physical security information management software for
workstations, video and access control servers, video management software,
network video recorders, digital video recorders, video encoders/decoders,
network storage units with RAID capability, IP (internet protocol) cameras, HO
(high definition) cameras, mega pixel cameras, robotic dome cameras, matrix
video switchers and related device controllers. (2) Physical security
information management software for workstations; IP video servers and computer
servers for access control; video management software for organizing and
managing videos; access control software namely, software for monitoring and
controlling physical entry to restricted areas, network video recorders, digital
video recorders, video encoders and video decoders; computer backup and storage
systems with multiple removable RAID cartridges; IP (internet protocol) cameras;
HO (high definition) cameras; megapixel cameras; robotic dome cameras; matrix
switchers for audio and video signals, RAID (redundant array of independent
disks) controllers, power controllers. (3) Access control software.
First Renewal
5/26/2031






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON & Design
European Union
Registered
8441974
7/22/2009
8441974
9/10/2010
Cameras; web cameras; IP video cameras, namely cameras capable of transmitting
data and video via Internet Protocols; camera dome systems comprising a digital
video camera with lens, a high-speed positioning mechanism, a signal decoder for
remote control and a dome shaped enclosure, all sold as a unit; camera
positioning units, namely pan and tilt devices for cameras to allow for
positioning by a remote operator; camera enclosures and mounts; camera lenses,
namely auto iris lenses, optical zoom lenses, digital zoom lenses, programmable
lens filters; monitors, namely computer video monitors; network video recorders;
video servers; digital video recorders; computer software for the management of
video signals; computer software that graphically interacts with a user for the
operation of video cameras; IP video nodes, namely Internet protocol-enabled
servers for the transmission of video and data over networks; digital and analog
video switches for routing video signals from cameras to monitors; and operator
controls, namely, keypads. Cl. 9
First Renewal
7/22/2019






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICON & Design
U.S.
Registered
77/783,889
7/17/2009
3,774,366
4/13/2010
Cameras; web cameras; IP video cameras, namely, cameras capable of transmitting
data and video via Internet Protocols; camera dome systems comprising a digital
video camera with lens, a high-speed positioning mechanism, a signal decoder for
remote control and a dome shaped enclosure, all sold as a unit; camera
positioning units, namely, pan and tilt devices for cameras to allow for
positioning by a remote operator; camera enclosures and mounts; camera lenses,
namely, auto iris lenses, optical zoom lenses, digital zoom lenses, programmable
lens filters; monitors, namely, computer video monitors; network video
recorders; video servers; digital video recorders; computer software for the
management of video signals; computer software that graphically interacts with a
user for the operation of video cameras; IP video nodes, namely, Internet
protocol-enabled servers for the transmission of video and data over networks;
digital and analog video switches for routing video signals from cameras to
monitors; and operator controls, namely, keypads. Cl. 9
First Renewal
4/13/2020






--------------------------------------------------------------------------------





Vicon Industries Inc.
VICONNET
U.S.
Registered
77/522,847
7/15/2008
3,579,924
2/24/2009
Digital video surveillance system and access control system comprised of
software, cameras, network video recorders, digital video recorders, encoders,
decoders and display devices, namely, monitors. Cl. 9
First Renewal
2/24/2019
Vicon Industries Inc.
VICONNET
European Union
Registered
8420929
7/13/2009
8420929
1/21/2010
Digital video surveillance system nd access control system comprised of
software, cameras, network video recorders, digital video recorders, encoders,
decoders and display devices, namely, monitors. Cl. 9
First Renewal
7/13/2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










